                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:16-CV-00732-RJC-DSC


 JACQUELINE BELL,                                 )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )
                                                  )                   ORDER
 DEPARTMENT OF HOMELAND                           )
 SECURITY,                                        )
                                                  )
                 Defendant.                       )



       THIS MATTER is before the Court on Defendant’s consent “Motion to Stay Proceedings”

(document #53) filed September 26, 2019. For the reasons set forth therein, the Motion will be

granted.   This matter is STAYED pending resolution of Defendant’s “Motion to Enforce

Settlement” (document #51).


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                      Signed: September 30, 2019
